Title: To Thomas Jefferson from Benjamin Morgan, 22 November 1804
From: Morgan, Benjamin
To: Jefferson, Thomas


                  
                      
                     
                        To the President of the United States—
                     November 22nd. 1804.
                  
                  We the Subscribers Merchants &c. of the City of New Orleans, well knowing the integrity & abilities of Mr. Andrew Porter Junior. Acting as Inspector & Surveyer of the Port of New Orleans & having Witnessed his faithfull discharge of the duties of his Office for a long time past. Recommend him as a Person proper to be appointed Inspector & Surveyor of the Port of New Orleans.
                  
                     Benj Morgan 
                     
                     
                        and 36 other signatures
                     
                  
               